Title: From Thomas Jefferson to Angelica Schuyler Church, 21 January 1800
From: Jefferson, Thomas
To: Church, Angelica Schuyler



Philadelphia Jan. 21. 1800.

I am honored, my dear Madam, with your letter of the 16th. inst. and made happy by the information of your health. it was matter of sincere regret on my arrival here to learn that you had left it but a little before, after passing some time here. I should have been happy to have renewed to you in person the assurances of my affectionate regards, to have again enjoyed a society which brings to me the most pleasing recollections, & to have past in review together the history of those friends who made an interesting part of our circle, & for many of whom I have felt the deepest affliction. my friend Catharine I could have entertained with details of her living friends, whom you are so good as to recollect, & for whom I am to return you thankful acknolegements. I shall forward your letter to my daughter Eppes, who I am sure will make you her own acknolegements. it will find her in the [straw; having lately presented] me with the first honors of a grandfather [on her part. mrs Randolph has] made them cease to be novelties. she has [four children. we shall teach] them all to grow up in esteem for yourself & Catharine. whether they or we may have opportunities of testifying it personally, must depend on the chapter of events. I am in the habit of turning over it’s next leaf with hope, & tho’ it often fails me, there is still another & another behind. in the mean time I cherish with fondness those affectionate sentiments of esteem & respect with which I am dear Madam
Your sincere friend & humble servt

Th: Jefferson

